DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, drawn to claims 1-8 in the reply filed on 03/22/2022 is acknowledged. The traversal is on the ground(s) that a search for publications relating to one of the species of claims would reveal publications relating to the other species and, thus, would not impose a serious burden on the Examiner. This is not found persuasive because if the distinct inventions can be shown to have a separate classification thereof, there exists a serious search burden. As described in the previous Office Action, Group I is classified in G06F1/203, since it is related to a heat dissipation assembly, but doesn’t require an air pipe assembly as in Group II, nor a table having a refrigerator as in Group III. Further, Group II is classified in H05K7/20327, since it is related to an air pipe assembly having a hollow tube, end portions and a plurality of positioning parts. Furthermore, Group III is classified in F24F1/022, since it is related to a table board including a refrigerator; prior art applicable to one invention would not necessarily be applicable to another. As such, the distinct inventions have a separate classification thereof, which is sufficient evidence of a serious search burden. Thus, there is indeed a serious search burden between the groups.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 7 is objected to because of the following informalities:
The recitation of “the same in area” (claim 7, line 3) is believed to be --in the same area--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting (US 2011/0073278).
Regarding claim 1, Ting discloses a heat dissipation assembly (refer to Figs. 1-7), comprising: 
a base body (20), comprising a first sidewall, a second sidewall and a bottom plate (refer to Fig. 2, wherein said bottom plate includes rollers 40 and pads 70), the first sidewall opposite to the second sidewall, the first sidewall having a first connecting part (refer to 21 as can be seen from Fig. 3 below), and the second sidewall having a second connecting part (refer to 21 as can be seen from Fig. 3 below); and
a supporting plate (10), having a third connecting part (13) and a fourth connecting part (13), the third connecting part detachably pivoted to the first connecting part, the fourth connecting part detachably pivoted to the second connecting part (refer to Fig. 3, and par. 28, lines 1-5, wherein the first and second connecting parts of the base body enable the third and fourth connecting parts to be nested therein, thereby enabling the supporting plate to rotate at different angles), the supporting plate (10) having a first position (said first position being considered to be when frame 60 is positioned in one of the grooves 23) and a second position (said second position being considered to be when frame 60 is positioned in a different groove 23 as can be seen from Fig. 6B), wherein when the supporting plate (10) is in the first position, the supporting plate has a first angle with the bottom plate (20); when the supporting plate (10) is in the second position, the supporting plate (10) has a second angle with the bottom plate (20);
wherein the supporting plate (10) has an air permeable area (refer to the area where holes 11 are located) which is connected to two opposite sides of the supporting plate.


    PNG
    media_image1.png
    338
    663
    media_image1.png
    Greyscale


Regarding claim 2, Ting meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting discloses wherein the supporting plate (10) is connected with a supporting rod (60), the base body (20) has a plurality of retainers (23), when the supporting rod (60) is retained by one of the plurality of retainers (23), the supporting plate (10) is in the first position; when the supporting rod (60) is retained by another one of the plurality retainers (23), the supporting plate (10) is in the second position.

Regarding claim 3, Ting meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting discloses wherein the first sidewall and the second sidewall (from base body 20) are substantially the same in shape (refer to Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2011/0073278) in view of Asante (US 2017/0318958).
Regarding claim 4, Ting meets the claim limitations as disclosed above in the rejection of claim 3. Further, Ting discloses the first sidewall and the second sidewall, but fails to explicitly disclose wherein the first sidewall has a first inclined edge, the second sidewall has a second inclined edge, when the supporting plate is in the first position, the supporting plate is supported by the first inclined edge and the second inclined edge.
However, Asante teaches a workstation with cooling and ventilation, comprising a first sidewall (40) having a first inclined edge, and a second sidewall (41) having a second inclined edge (refer to Fig. 9A, and par. 87, lines 1-4, wherein said first and second sidewalls comprise a wedge-shape), wherein when a supporting plate (18) is in a first position (position as disclosed in Fig. 5), the supporting plate (18) is supported by the first inclined edge and the second inclined edge.
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute Ting’s sidewalls with Asante’s sidewalls having inclined edges, since it is a simple substitution of one known shape surface for another in order to obtain a predictable result of efficiently providing a better support for the supporting plate.

Regarding claim 5, Ting meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting discloses wherein the supporting plate (10) has a top surface and a bottom surface, and the supporting plate has at least one stopper disposed on the top surface (refer to Fig. 7 below), but fails to explicitly disclose wherein the at least one stopper is movably disposed on the top surface.


    PNG
    media_image2.png
    256
    452
    media_image2.png
    Greyscale


	However, Asante teaches a workstation with cooling and ventilation, comprising at least one stopper (62) which is movably disposed (by means of hinge mechanism 8) on a top surface of a supporting plate (18), in order to provide a deployed-lock position which is a position when the stopper is at 90 degrees relative to the supporting plate, and a collapsed-lock position which is a position when the stopper is at 0 (zero) degrees relative to, and substantially parallel to the supporting plate (refer to par. 89, lines 19-25).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ting such that the at least one stopper is movably disposed on the top surface in view of the teachings by Asante, in order to provide a deployed-lock position which is a position when the stopper is at 90 degrees relative to the supporting plate, and a collapsed-lock position which is a position when the stopper is at 0 (zero) degrees relative to, and substantially parallel to the supporting plate.

Regarding claim 6, Ting as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Ting as modified discloses wherein the supporting plate (10) has a plurality of grooves (refer to Fig. 5 below) on the bottom surface and located in the air permeable area (refer to Fig. 5).


    PNG
    media_image3.png
    333
    576
    media_image3.png
    Greyscale


Regarding claim 7, Ting as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Ting as modified discloses wherein the air permeable area (11) is divided into a plurality of sub-areas by the plurality of grooves (refer to annotated Fig. 5 above), and the plurality of sub-areas are substantially the same in area (refer to annotated Fig. 5 above).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2011/0073278) in view of Desantis (US 2014/0263936).
Regarding claim 8, Ting meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting discloses the permeable area of the supporting plate, but Ting fails to explicitly disclose wherein in the air permeable area, at least a portion of the supporting plate contains ferromagnetic materials.
However, Desantis teaches a machine heat dissipation device, wherein a material of a horizontal support of said device is made of iron, in order to provide a material sufficiently rigid as to not deform under the weight of a machine contemplated to be supported by the device (refer to par. 16, lines 6-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ting such that in the air permeable area, at least a portion of the supporting plate contains ferromagnetic materials in view of the teachings by Desantis, in order to provide a material sufficiently rigid as to not deform under the weight of a machine contemplated to be supported by the supporting plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763